Citation Nr: 0013797	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to radiation exposure and service-
connected urethritis with secondary prostatitis.

2.  Entitlement to an increased evaluation for urethritis 
with secondary prostatitis, currently evaluated as 
noncompensably (zero percent) disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1946 to April 
1947 and from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 1994 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claims for 
service connection for prostate cancer and a compensable 
evaluation for urethritis with secondary prostatitis.  The 
Board remanded this case in February 1998 and September 1999.

The claim for entitlement to service connection for prostate 
cancer, to include as secondary to radiation exposure and 
service-connected urethritis with secondary prostatitis, is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  Service-connected urethritis with secondary prostatitis 
is shown to have resolved.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
urethritis with secondary prostatitis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.3, 4.115a, 4.115b, Part 4 Diagnostic Codes 7518, 7527 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that he is entitled to a 
compensable disability evaluation for his service connected 
urethritis with secondary prostatitis.  His allegations, when 
viewed in the light most favorable to his claim, are 
sufficient to "well ground" his claim within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  In developing his claim, the RO 
has obtained his relevant treatment records and afforded him 
VA prostate examination.  He testified before the undersigned 
in June 1997.  In letters dated in November 1999 and February 
2000, the RO attempted to request the veteran's consent to 
obtain additional treatment records from Dr. Kaddia and 
Lutheran Hospital, but he failed to respond.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.  See Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA has a duty to assist, not a duty to 
prove a claim).

Accordingly, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event; or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Historically, the appellant received treatment for urethritis 
and chronic prostatitis during his second period of active 
service.  His symptoms included episodes of discharge, 
nocturia, penis pain and a slightly soft, but not remarkably 
enlarged, prostate.  His physical examination and report of 
medical history upon discharge in December 1953 were negative 
for active symptomatology of urethritis and/or prostatitis.  
By means of a rating decision dated in March 1954, the RO 
granted service connection for urethritis with secondary 
prostatitis, and assigned a noncompensable disability 
evaluation which has remained in effect to the current 
appeal.

In November 1994, the appellant filed his claim for an 
increased disability rating.  In pertinent part, his private 
clinical records from Parma Community Hospital revealed that 
he underwent a transurethral resection of the prostate (TURP) 
in December 1991 due to a septic condition manifested by 
shaking chills, high fever and pus in the urine.  His 
pathology report, which did show evidence of active 
prostatitis, indicated a diagnosis of prostatic 
adenocarcinoma.  Upon discharge, he had some degree of 
urgency but his urge continence, while not totally cleared, 
had improved.  His principal diagnoses were carcinoma of the 
prostate gland with urinary retention and gram negative 
septicemia.  Urethral fulguration and cystoscopy procedures 
were performed at The Surgery Center and Lutheran Medical 
Center in 1992.

On VA prostate examination, dated in March 1997, the 
appellant voiced complaint of decreased force of stream and 
mild urgency, but denied symptoms of frequent voiding, 
dysuria, hematuria or incontinence.  His physical examination 
revealed that his underpants and tip of penis were dry.  He 
did not manifest incontinence requiring pads or appliances, 
although he reported occasional use of such.  His claims 
folder revealed that he was status post retropubic 
prostatectomy.  The examiner indicated opinion that the 
appellant's prostatitis had "for sure" resolved following 
the radial retropubic prostatectomy.  The examiner further 
opined that the appellant's prostate cancer was not secondary 
to his chronic prostatitis.

During his appearance before the undersigned in June 1997, 
the appellant directly testified to wearing diapers on long 
trips and mentioned wearing pads "on a lot of occasions."  
He alluded to nocturia.  He felt that his symptoms related to 
his service connected urethritis with secondary prostatitis 
and his non- service connected prostate cancer were 
indistinguishable.  However, he recognized that he was not 
qualified to render a medical opinion.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The appellant's service-connected urethritis with secondary 
prostatitis is currently rated by the RO as a voiding 
dysfunction pursuant to Diagnostic Code 7518.  Voiding 
dysfunction is defined and rated as urine leakage, frequency, 
or obstructed voiding.  A compensable rating requires the use 
of an appliance or wearing of absorbent materials.  See 38 
C.F.R. Part 4, § 4.115a (1999).  The Board also notes that 
prostatitis may also be rated as a urinary tract infection 
pursuant to Diagnostic Code 7527.  A urinary tract infection 
is defined and rated as renal dysfunction.  See 38 C.F.R. 
Part 4, § 4.115a (1999).  A compensable rating requires poor 
renal function with the need for long-term drug therapy (with 
hospitalization(s) and/or intermittent intensive management).  
Id.

The report of the March 1997 examination indicates that the 
appellant's prostatitis was resolved through the radial 
retropubic prostatectomy performed in December 1991.  Again, 
the Board notes that in letters dated in November 1999 and 
February 2000, the RO requested the veteran's consent to 
obtain additional treatment records from Dr. Kaddia and 
Lutheran Hospital, but he failed to respond.  There is no 
medical evidence of active symptomatology involving either 
urethritis or prostatitis during the relevant time period in 
question.  There is also no current medical showing that he 
medically requires use of an appliance, wearing of absorbent 
materials or long- term drug therapy for his service 
connected disabilities.  Although the veteran has complained 
of occasional use of pads, decreased force of stream and mild 
urgency, but these symptoms do not meet or closely 
approximate the schedular criteria for a compensable 
evaluation under Diagnostic Codes 7518 or 7527.

In so holding, the Board is cognizant of the appellant's 
argument regarding the necessity to wear pads and the 
indistinguishability of his symptoms related to his service 
connected prostatitis and his non- service connected prostate 
cancer.  However, as a lay person, he is not competent to 
speak to issues involving medical fact and etiology.  
Grottveitt v. Brown, 5 Vet.App. 91 (1993).  The Board has 
given full consideration to the symptoms for which he is 
capable to describe, but such evidence is not sufficient to 
place the evidence in relative equipoise.  As such, the 
benefit of the doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 
(1999).
ORDER

Entitlement to an increased (compensable) disability 
evaluation for urethritis with secondary prostatitis is 
denied.


REMAND

The appellant contends that his prostate cancer was caused by 
his in- service exposure to ionizing radiation.  In support 
of his claim, he has submitted medical evidence which shows a 
diagnosis of prostatic adenocarcinoma, Gleason's Pattern 2, 
Pattern Score 4, in December 1991.  He has also submitted a 
document certifying that he participated in Operation IVY in 
the Fall of 1952, and testified to his presence at Kwajalein 
and the Eniwetok Atoll during this time period.  As noted by 
the Board in its September 1999 remand, VA's recognition of 
prostate cancer as a radiogenic disease requires development 
of this claim pursuant to the procedural framework set forth 
in 38 C.F.R. § 3.311(a).

In the instant case, the Board notes that the RO has not 
contacted the appropriate office of the Department of Defense 
to obtain dose data from the appellant's participation in 
Operation IVY, as required by 38 C.F.R. § 3.311(a)(2)(i).  As 
such, the Board instructs the RO to obtain dose data from the 
appropriate office of the Department of Defense and, if 
warranted, to conduct further development of the claim 
pursuant to 38 C.F.R. § 3.311(b).  Stegall v. West, 11 
Vet.App. 268, 271 (1998) (Board must remand a case where the 
RO has not fully complied with directives contained in a 
remand order).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's service 
department personnel records, and associate those 
records with the claims folder.

2.  The RO should contact the appropriate office 
of the Department of Defense in order to obtain 
dose data regarding the appellant's participation 
in Operation IVY.  If warranted, additional 
development of the claim pursuant to 38 C.F.R. 
§ 3.311(b) should be conducted.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  Following the completion of the above, the RO 
should readjudicate the claim for service 
connection for prostate cancer, to include as 
secondary to radiation exposure and service-
connected urethritis with secondary prostatitis.  
If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains 
denied, the appellant should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is hereby informed 
of his right to present any additional evidence or argument 
while the case is on remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



